Per Curiam.
The evidence of the patrolman made out a clear case of pre-arranged racing and of speeding. However, in fairness to the defendant, it must be admitted his evidence, supported by a number of witnesses, tended strongly to show his presence elsewhere at the time of the offenses charged. The evidence was sharply conflicting with the testimony of the highway patrolman. The jury, as was its function, resolved the conflict against the defendant. Error of law in the trial does not appear.
No error.